DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the application filed 22 June 2020 which claims priority to PCT/CN2018/072018 filed 10 January 2018, which claims foreign priority to CN201711386555.4 filed 20 December 2017.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities: “controllercomprises” should be corrected to “controller comprises”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (US 2016/0114887).
- Regarding Claim 1. Zhou discloses a fixed-wing aerial underwater vehicle (fig. 1-22, while various types of amphibious VTOL unmanned vehicles are illustrated, it is understood that the concepts are interchangeable, per the disclosure, fig. 4 specifically illustrates a fixed-wing aerial underwater vehicle, 400) comprising a shell component (all illustrated vehicles comprising a shell/fuselage component), a flight component (rotors and wings are illustrated with each embodiment) and a pneumatic buoyancy component (“air pump…to increase or decrease the buoyancy” [0041]); wherein 
the flight component comprises a fixed wing (410) and a plurality of rotors (illustrated on the leading edge of the wing in fig. 3), and the fixed wing (410) and the rotor are all mounted on the shell component (each embodiment illustrates the wings and rotors mounted on the shell component); 
the pneumatic buoyancy component (“air pump” [0041]) comprises an air bladder and an inflation and deflation portion (in order for an air pump to “increase or decrease buoyancy of the device” [0041], a bladder that can be inflated and deflated is inherently required), the air bladder is connected to the inflation and deflation portion, and the inflation and deflation portion is configured to inflate and deflate the air bladder (“air pump” [0041], the air pump is the inflation/deflation portion as it increases or decreases buoyancy by adding or removing air from an air bladder inherently); and 
the air bladder is installed on the shell component (inherently, the only location for a bladder and air pump is within the fuselage/shell of the vehicles disclosed by Zhou), a containing space is formed in the shell component (“access to internal mechanisms of the vehicle may require at least one waterproof hatch” [0036]), and the inflation and deflation portion is partially or entirely installed in the containing space (inherently, the body must incorporate the buoyancy component).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kohstall (US 2016/0376000) in view of Zhou.
- Regarding Claim 1. Kohstall discloses a fixed-wing aerial underwater vehicle (110, fig. 1-2) comprising a shell component (123), a flight component (140) and a buoyancy component (“buoyancy control system” [0090]); wherein 
the flight component comprises a fixed wing (122, the boom has an airfoil shape and can be considered a fixed wing) and a plurality of rotors (141/142), and the fixed wing (122) and the rotor (141/142) are all mounted on the shell component (123, fig. 2 illustrates the arrangement); 
a containing space is formed in the shell component (123, fig. 2 illustrates various items housed within the fuselage).  Kohstall does not disclose the buoyancy component being pneumatic, or comprising an air bladder and an inflation and deflation portion (in order for an air pump to “increase or decrease buoyancy of the device” [0041], a bladder that can be inflated and deflated is inherently required), the air bladder is connected to the inflation and deflation portion, and the inflation and deflation portion is configured to inflate and deflate the air bladder (“air pump” [0041], the air pump is the inflation/deflation portion as it increases or decreases buoyancy by adding or removing air from an air bladder inherently); and 
the air bladder is installed on the shell component (inherently, the only location for a bladder and air pump is within the fuselage/shell of the vehicles disclosed by Zhou), a containing space is formed in the shell component (“access to internal mechanisms of the vehicle may require at least one waterproof hatch” [0036]), and the inflation and deflation portion is partially or entirely installed in the containing space (inherently, the body must incorporate the buoyancy component).
However, Zhou discloses a similar underwater vehicle comprising a pneumatic buoyancy component (“air pump” [0041), comprising an air bladder and an inflation and deflation portion (in order for an air pump to “increase or decrease buoyancy of the device” [0041], a bladder that can be inflated and deflated is inherently required), the air bladder is connected to the inflation and deflation portion, and the inflation and deflation portion is configured to inflate and deflate the air bladder (“air pump” [0041], the air pump is the inflation/deflation portion as it increases or decreases buoyancy by adding or removing air from an air bladder inherently); and the air bladder is installed on the shell component (inherently, the only location for a bladder and air pump is within the fuselage/shell of the vehicles disclosed by Zhou), a containing space is formed in the shell component (“access to internal mechanisms of the vehicle may require at least one waterproof hatch” [0036]), and the inflation and deflation portion is partially or entirely installed in the containing space (inherently, the body must incorporate the buoyancy component).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the buoyancy component of Kohstall to be pneumatic, to be disposed within the fuselage, and to contain an inflatable and deflatable bladder as disclosed by Zhou to allow for the buoyancy control system of Kohstall to be regulated in an easily controllable manner.
- Regarding Claim 2. Kohstall as modified discloses the fixed-wing aerial underwater vehicle of claim 1, wherein, each rotor (140) comprises a rotor supporting rod (112), a motor base (147), a motor (143) and a propeller (141/142), and the rotor supporting rod (112), the motor base (147), the motor  (143) and the propeller (141/142) are sequentially connected (fig. 2 illustrates the arrangement); and 
the plurality of rotors (140) are arranged along a circumferential direction of the shell component (123, fig. 2 illustrates the arrangement).
- Regarding Claim 3. Kohstall as modified discloses the fixed-wing aerial underwater vehicle of claim 2, wherein the motor (143) comprises a waterproof brushless motor (“brushless motor” [0035], inherently, the motor is also waterproof to allow the electric motor to operate while submerged).  Zhou further discloses wherein the propeller comprises an auto-folding propeller (fig. 12), and the auto-folding propeller comprises an auto-folding propeller hub and a pair of auto-folding aerial propeller blades (fig. 12 illustrates the arrangement).
- Regarding Claim 6.  Kohstall as modified discloses the fixed-wing aerial underwater vehicle of claim 1, wherein, a depth sensor, a receiver, an electronic speed controller, a battery and a controller are arranged in the containing space; 
the electronic speed controller comprises a four-in-one electronic speed controller, and the battery comprises a lithium battery; and a pressure sensor is arranged on the air bladder.
- Regarding Claim 7. Kohstall as modified discloses the fixed-wing aerial underwater vehicle of claim 6, wherein, the controller comprises: 
a signal acquisition module (160, “controller” [0030]), wherein the signal acquisition module (160) is configured to obtain a depth signal, a pressure signal and a remote control signal (“flight/underwater motion controller…transmits signals to the uav controller” [0067]); 
a flight control module (160), wherein the flight control module (160) is configured to control the flight component to operate (“flight/underwater motion controller” [0067]); and 
a buoyancy control module (“buoyancy control system” [0090]).  Zhou further discloses the pneumatic buoyancy component (“air pump” [0041]).
- Regarding Claim 8. Kohstall as modified discloses the fixed-wing aerial underwater vehicle of claim 1, wherein, the shell component (123) comprises a sealed bottom cap (123b), a sealed pressure shell (123c), a sealed end cap (123a) and a top fairing (123a, the top fairing and sealed end cap are the same), and the sealed bottom cap (123b), the sealed pressure shell (123c), the sealed end cap (123a) and the top fairing (123a) are sequentially connected (fig. 2 illustrates the arrangement); and 
the sealed bottom (123b) cap is spherical (fig. 2 illustrates the spherical bottom cap), and the top fairing (123a) is ellipsoid (fig. 2 illustrates the ellipsoid top fairing).
- Regarding Claim 9. Kohstall as modified discloses the fixed-wing aerial underwater vehicle of claim 8, wherein, a supporting plate (122) and a fixed-wing supporting ring (120) are arranged on the shell component (123, fig. 2 illustrates the arrangement); 
the rotors (140) are fixedly connected to the shell component (123) by the supporting plate (122), and the fixed wing (122) is fixedly connected to the shell component (123) by the fixed-wing supporting ring (120, fig. 2 illustrates the arrangement); and 
the fixed-wing supporting ring (120) comprises an upper fixed-wing supporting ring and a lower fixed-wing supporting ring (fig. 2 illustrates the rings at the top and bottom of the fixed wing), and the upper fixed-wing supporting ring and the lower fixed-wing supporting ring are arranged along an axial direction of the shell component (123, fig. 2 illustrates the rings along the axial direction of the shell component).
Allowable Subject Matter
Claims 4-5 and 10-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon but considered pertinent to applicant's disclosure can be found in PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYE W ABELL whose telephone number is (303) 297-4408.  The examiner can normally be reached on Monday - Thursday 0700-1700 MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TYE WILLIAM ABELL/Examiner, Art Unit 3644
13 May 2022